DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.       Claims 1, 3, 5 have been amended, claims 2, 7 has been cancelled, claims 4, 6, 15-23 have been withdrawn, and claims 1, 3-6, 8-23 are pending as amended on 07/13/22. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
6.        Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.
119 (a)-(d). The certified copy has been filed in parent Application ARGENTINA 20180103859 12/26/2018 filed on 03/19/20.
Continued Examination Under 37 CFR 1.114
7.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/22 has been entered.
 
Response to Amendment
8.         Applicant's amendment to filed on 07/13/22, has been fully considered and entered. 

Response to Arguments
9.       Applicant's arguments with respect to rejection of claims 1-3, 5, 8, 10-11, 13 under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (JP 3541894), claim 9 under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Xia (CN 103408777), claim 12 under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Figuly (US 2011/ 0009520), and claim 14 under 35 U.S.C. 103 as being unpatentable over Ikeda as in view of Li (CN 103409119) filed on 07/13/22, have been fully considered but are moot in view of amendment. Previous, rejections have been withdrawn. However, in view of amendment to claims and response, a new ground(s) of rejection is made. Regarding solvent dioxane Vs methanol and the divenyltetramethyldisiloxane, Ikeda expressly discloses methanol solvent (para [0034]) and divenyltetramethyldisiloxane (para [0051]) for the polymer synthesis. Regarding the amended feature “ratio of acrylic monomer to divinyltetramethyldisiloxane is from about 27:1 to about 29:1,” applicants specification supports the term ‘molar ratio.’ Ikeda discloses crosslinking agent such as divinyltetramethyl-disiloxane is used in an amount of 0.1 to 10 mol% of all the monomers (para [0044], [0051]), encompassing instant claim range of about 27:1 to about 29:1. A prima facie case of obviousness exists. 

Claim Rejections - 35 USC § 112
10.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.        Claims 1, 3, 5, 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            Claim 1, new recitation “a ratio of acrylic monomer to divinyltetramethyl-disiloxane is from about 27:1 to about 29:1” is not disclosed in applicants specification originally filed. Applicants have failed to prove the support for amendment. Thus, the content of claim 1 e.g. new recitation “a ratio of acrylic monomer to divinyltetramethyl-disiloxane is from about 27:1 to about 29:1” constitute a new matter.
           Applicants are required to cancel the new matter in claim 1. Claims 3, 5, 8-14 depend directly or indirectly from the rejected claim 1.

Claim Rejections - 35 USC § 112
12.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.       Claims 1, 3, 5, 8-14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            In claim 1, the amended feature “ratio of acrylic monomer to divinyltetramethyl-disiloxane is from about 27:1 to about 29:1” is incomplete in defining the ratio. The ratio is a broad term and it could be anything including weight, mass, concentration, or molar ratio. The metes and bounds of the invention cannot be ascertained and the instant claim is rejected as failing to particularly point out and distinctly claim the invention. Applicants have defined ration as term ‘molar ratio’ (examples, System 1). Accordingly, the ratio is considered as ‘molar ration’ in this Office action.
           Claims 3, 5, 8-14 depend directly or indirectly from the rejected claim 1. 
         Appropriate correction is required.

Claim Rejections - 35 USC § 103
14.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.       Claims 1, 3, 5, 8, 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 3541894).
          Regarding claims 1, 3, 8, Ikeda discloses a method to prepare hydrogel, wherein the method comprises providing a solution comprising an acrylic monomer such as acrylamide, N-isopropylacrylamide, or N,N-dimethylacrylamide, crosslinking agent such as divenyltetramethyldisiloxane, solvent such as methanol and polymerization initiator such as ammonium persulfate, and adding a polymerization catalyst (read on accelerator) to the solution to obtain a reacting mixture, and polymerizing the reacting mixture to obtain the hydrogel (para [0017], [0019], [0023], [0030]-[0031], [0034]-[0035], [0043], [0051], [0067], examples). Regarding the amended feature “ratio of acrylic monomer to divinyltetramethyldisiloxane is from about 27:1 to about 29:1,” applicants specification supports ration as the term ‘molar ratio.’ Ikeda discloses crosslinking agent such as divinyltetramethyl-disiloxane is used in an amount of 0.1 to 10 mol% of all the monomers (para [0044], [0051]), encompassing instant claim range of about 27:1 to about 29:1. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
            Regarding claim 5, Ikeda discloses acrylic monomer such as acrylamide and crosslinking agent such as N,N’-methylenebisacrylamide (para [0023], [0037]).
          Regarding claims 10-11, Ikeda discloses the steps of providing a solution comprising monomers, crosslinking agent and initiator in solvent and adding polymerization catalyst to the solution is performed at room temperature followed by N2 bubbling (examples).
           Regarding claim 13, Ikeda discloses the method further comprises the steps of purifying the hydrogel obtained from the polymerization of the reacting mixture (examples).
17.        Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 1, and further in view of Xia (CN 103408777).
            Ikeda includes the features of claim 1 above.
            Regarding claim 9, Ikeda does not discloses polymerization catalyst or accelerator such as N,N,N’,N’-tetramethylenediamine.
           However, Xia discloses a method to prepare hydrogel, wherein the method comprises providing a solution comprising an acrylic monomer such as acrylamide, N-isopropylacrylamide, or N,N-dimethylacrylamide, crosslinking agent such as N,N’-methylenebisacrylamide, polyethylene glycol diacrylate, or polyethylene glycol dimethacrylate, solvent such as water, methanol, or propanol, and polymerization initiator such as ammonium persulfate or sodium persulfate, and adding a polymerization accelerator such as N,N,N’,N’-tetramethylenediamine to the solution to obtain a reacting mixture, and polymerizing the reacting mixture to obtain the hydrogel (para [0010]-[0016], [0021]).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Ikeda with the aforementioned teachings of Xia to provide a polymerization catalyst or accelerator such as N,N,N’,N’-tetramethylenediamine in order catalyze or accelerate the polymerization to form hydrogel. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 
18.        Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 1, and further in view of Figuly (US 2011/0009520).
            Ikeda includes the features of claim 1 above.
            Regarding claim 12, Ikeda does not disclose at least one of the steps is carried out under stirring at 300 rpm. 
            However, Figuly discloses hydrogel comprising acrylic monomers such as
acrylamide or methacrylamide, and crosslinking agents such as N,N’-
methylenebisacrylamide, polyethylene glycol diacrylate, polyethylene glycol
dimethacrylate, or divenyltetramethyldisiloxane, wherein the hydrogel is prepared by stirring the polymeric reaction mixture at about 100 to 600 rpm (para
[0042], [0048], [0051], [0067]). Ikeda and Figuly are pertinent to the hydrogel, acrylic monomer and crosslinking agent.
               At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize in Ikeda steps of stirring the polymerization reaction mixture at about 100 to 600 rpm as taught by Figuly, since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results. In the instant case, a known device (stirring device at about 100 to 600 rpm for mixing the polymerization solution. See MPEP 2143 (D). It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).  
19.        Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 1, and further in view of Li (CN 103409119).
            Ikeda includes the features of claim 1 above.
            Regarding claim 14, Ikeda does not disclose the method further comprises the step of reacting the hydrogel with a solution comprising a second crosslinking agent selected from borax, chromium(III) acetate, silica nanoparticles and combinations thereof.
         Li discloses crosslinking of the acrylamide polymer by the borax to obtain hydrogel, wherein borax effect to improve the strength of the solid hydrogel formed (para [0007], [0019]).   
         It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Ikeda with the additional crosslinker such as  borax, as taught by Li to improve the strength of the solid hydrogel formed.   


Conclusion
20.         Any inquiry concerning this communication or earlier communications from the
examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766